Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8, and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the modeling of measuring impedance using an equivalent circuit and analyzing the in vivo component based on the modeling. These limitations cover performance of the limitation in the mind but for the recitation of generic computer components. As such, it falls within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor to perform the modeling and analysis and an impedance sensor and impedance measurement device which is used as part of an insignificant extra-solution activity of data-gathering. The processor is recited at a high level of generality. The data gathering elements are considered to be well understood, routine, and conventional in view of Buck (previously included in Non-Final rejection dating 9/9/21)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the modeling and analysis amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly, the data-gathering elements are considered to be well understood, routine, and conventional. The claims are not patent eligible.
The dependent claims are directed to additional aspects of the abstract idea or to the structure of the data gathering device, which is still considered to be well understood, routine, or conventional in view of the prior art rejection below.
Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive.
Applicant has argued that the claim does not recite a mental process because the “steps are not practically performed in the human mind”. The applicant fails to further elaborate why that would be the case. The examiner notes that the eligibility analysis does not require that entirety of what is recited be capable of being practically performed in the human mind, but whether the recited abstract idea can be performed as such. In this case, there is no limitation imposed within the recited invention that would prevent a user from performing the modeling and analysis in their mind (e.g. a real-time component to the modeling and analysis where the real-time results are used to perform a time-specific task which would prevent it from being performed in the mind). Moreoever, using data that is stored in a memory is not a practical application of the abstract idea. It’s not even considered an application of the abstract idea itself, since all it does it allow for data retrieval to perform the abstract idea. It would be considered incorporating a generic device to be used in extra-solution activity, similar to data gathering. 
The examiner does note that the current claims are not subject to a prior art rejection. As such, the claims are reflective of a novel (if not necessarily an improvement) to the technology. If applicant is able to provide sufficient detail as to where the claimed invention could be considered an improvement to the technology from the disclosure (as applied to the recited invention), it may be sufficient to overcome the rejection. See 2106.04(d)(1). 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        8/31/22